DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 6-10, 12-14, 16 and 19-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
As per claim 1, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: 
the data driving circuit is configured to connect the data lines in each of the groups together at first ends of the data lines under control of a first control signal during a first charge sharing phase of each scanning period, wherein … 
each of the switches is turned on according to the second control signal to connect corresponding data lines in corresponding one of the groups together second ends of the corresponding data lines; … in each scanning period, the first charge sharing phase and the second charge sharing phase are at least partially overlapped with each other.
	Hu discloses a data lines, gate lines, first substrate, source drive unit, a high latch signal and charge sharing phase ([0034-0039], See Figs. 1a-1d), but fails to disclose connecting the data lines during a first charge phase, connecting data lines during the second charge phase when the first charge phase and second charge phase 

As per claim 14, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: 
connecting the data lines in each group together at first ends of the data lines through the data driving circuit under control of a first control signal during a first charge sharing phase of each scanning period; controlling each of the switches to be turned on by a second control signal so that corresponding 30data lines in corresponding one of the groups are connected together at the second ends of the corresponding data lines during a 18FI-185574-02US second charge sharing phase of each scanning period, and … in each scanning period, the first charge sharing phase and the second charge sharing phase are at least partially overlapped with each other.
	Hu discloses a data lines, gate lines, first substrate, source drive unit, a high latch signal and charge sharing phase ([0034-0039], See Figs. 1a-1d), but fails to disclose connecting the data lines during a first charge phase, connecting data lines during the second charge phase when the first charge phase and second charge phase at least partially overlap in a scanning period. Qin discloses gate lines disposed between the second TFT as charge sharing switches of adjacent row pixels and the data driver for the data lines ([0020, 0032], See Fig. 6), but fails to disclose connecting the data lines during a first charge phase, connecting data lines during the second charge phase when the first charge phase and second charge phase at least partially overlap. Tsubata discloses second MOS transistor SWb has a first electrode connected to a first data line, a second electrode connected to a second data line and a gate connected to a control signal line ([0154], See Fig. 8), but fails to disclose connecting the data lines during a first charge phase, connecting data lines during the second charge phase when the first charge phase and second charge phase at least partially overlap. References Noguchi and Kim fail to disclose the deviancies of Hu.

As per claim 21, the closest known prior art, alone or in reasonable combination, fails to teach limitations in consideration of the claim as a whole: 
the data driving circuit is configured to connect the data lines in each of the groups together at first ends of the data lines during a first charge sharing phase of each scanning period, wherein the display device further comprises a control circuit, the control circuit is configured to output a second control signal during a second charge sharing phase of 15each scanning period, each of the switches is turned on according to the control signal to connect second ends of corresponding data lines in corresponding one of the groups together second ends of the corresponding data lines; … in each scanning period, the first charge sharing phase and the second charge sharing phase are at least partially overlapped with each other, or one of the first charge sharing phase and the second charge sharing phase is earlier than the other one of the first charge sharing phase and the second charge sharing phase.
	Hu discloses a data lines, gate lines, first substrate, source drive unit, a high latch signal and charge sharing phase ([0034-0039], See Figs. 1a-1d), but fails to disclose connecting the data lines during a first charge phase, connecting data lines during the second charge phase when the first charge phase and second charge phase in a scanning period. Qin discloses gate lines disposed between the second TFT as charge sharing switches of adjacent row pixels and the data driver for the data lines ([0020, 0032], See Fig. 6), but fails to disclose connecting the data lines during a first charge phase, connecting data lines during the second charge phase when the first charge phase and second charge phase at least partially overlap. Tsubata discloses second MOS transistor SWb has a first electrode connected to a first data line, a second electrode connected to a second data line and a gate connected to a control signal line ([0154], See Fig. 8), but fails to disclose connecting the data lines during a first charge phase, connecting data lines during the second charge phase when the first charge phase and second charge phase at least partially overlap. References Noguchi and Kim fail to disclose the deviancies of Hu.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                             /KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624